Exhibit 99.1 First Connecticut Bancorp, Inc. Announces Second Quarter 2012 Earnings Farmington, Connecticut, July 30, 2012 – First Connecticut Bancorp, Inc. (the “Company”) NASDAQ Global Market: “FBNK”, the holding company for Farmington Bank (the “Bank”), today announced second quarter results for the period ended June 30, 2012.Net income for the quarter ended June 30, 2012 was $831,000, or $0.05 per diluted share, compared to $991,000 or $0.06 per diluted share for the quarter ended March 31, 2012, and a net loss of $4.6 million or ($0.26) per diluted share for the quarter ended June 30, 2011. “We are pleased to celebrate our one year anniversary as a public company.We continue to achieve significant organic loan and deposit growth in central Connecticut and beyond.In May, we opened our 18th branch location in Bloomfield, Connecticut and we anticipate opening our 19th branch in South Windsor, Connecticut during the fourth quarter.We continue to broaden our geographic footprint while diversifying the balance sheet and improving overall asset quality,” stated John J. Patrick, Jr., First Connecticut Bancorp’s Chairman, President & CEO. Financial Highlights · Loan growth continued as total loans increased $89.5 million or 7% for the second quarter of 2012 compared to the previous quarter.Loan portfolios grew as follows: Residential Real Estate, $45.9 million or 9%, Commercial Real Estate $12.5 million or 3%, Commercial and Industrial Loans, $20.5 million or 13% and Home Equity Lines of Credit, $11.3 million or 10%. · Our focus continues to be on core deposit growth, specifically Demand Deposit Accounts and Small Business Checking.Total core deposits grew by 1,331 net new accounts during the quarter. · Asset quality continues to improve as non-performing loans decreased $2.8 million to $13.5 million at June 30, 2012 from $16.3 million at March 31, 2012 and loan delinquencies 30 days and greater decreased $3.0 million to $15.3 million at June 30, 2012 from $18.3 million at March 31, 2012. · We paid a cash dividend of $.03 per share on June 14, 2012. This marks the third consecutive quarter we have paid a dividend since First Connecticut Bancorp, Inc. became a public company on June 29, 2011. · On July 2, 2012, we received regulatory approval to repurchase up to 1,788,020 shares, or 10% of our current outstanding common stock.Repurchased shares will be held as treasury stock and will be available for general corporate purposes. Earnings Summary Second quarter 2012 compared with first quarter 2012 For the quarter ended June 30, 2012, net income decreased by $160,000 to $831,000 compared to net income of $991,000 for the quarter ended March 31, 2012. The decrease in net income resulted from lower interest income due to a lower rate environment, an increase in the provision for loan losses and an increase in non-interest expense as we continue to expand geographically, offset by an increase in non-interest income. Net interest income for the quarter ended June 30, 2012 decreased $155,000 to $12.8 million compared to $13.0 million for the quarter ended March 31, 2012 as the overall yield on loans decreased 22 basis points to 4.35%.In addition to adding new loans at lower rates to our portfolio, the continuous decline in the current rate environment has ledour commercial and residential customers to refinance and modify their current loans.The yield on average interest-earning assets decreased 13 basis points to 3.93% from 4.06% for the quarter ended March 31, 2012.The cost of deposits decreased 5 basis points to 0.65%, reflecting the already low level of deposit pricing. Provision for loan losses was $520,000 for the quarter ended June 30, 2012 compared to $330,000 for the quarter ended March 31, 2012.The increase in the provision was in part due to growth in our residential and commercial loan portfolios.The provision recorded was based upon management’s analysis of the allowance for loan losses as of June 30, 2012. Noninterest income increased $693,000 or 53% to $2.0 million for the quarter ended June 30, 2012 compared to $1.3 million for the quarter ended March 31, 2012 mainly due to a $333,000 increase in gain on sale of fixed-rate residential mortgage loans and an increase of $267,000 in other noninterest income. Noninterest expense increased $532,000 or 4% to $13.2 million for the quarter ended June 30, 2012 compared to $12.6 million for the quarter ended March 31, 2012.Increases occurred primarily in salaries and employee benefits, marketing and other operating expenses.We opened our 18th branch in Bloomfield, Connecticut during the quarter to support our continued growth and expansion. Second quarter 2012 compared with second quarter 2011 For the quarter ended June 30, 2012, net income increased by $5.5 million to $831,000 compared to a net loss of $4.6 million for the quarter ended June 30, 2011. The increase in net income resulted from an increase in net interest income and noninterest income, a decrease in noninterest expense due to incurring $851,000 in the phasing out the Phantom Stock Plan and $6.9 million expense related to the funding of Farmington Bank Community Foundation, Inc. during the second quarter of 2011, offset by an increase in the provision for loan losses. Net interest income increased $885,000 or 7% to $12.8 million for the quarter ended June 30, 2012 compared to $11.9 million for the quarter ended June 30, 2011, driven by growth in average interest-earning assets and lower funding costs.Total average interest-earning assets increased $104.4 million or 7%, to $1.5 billion reflecting growth in the loan portfolio. Loan yields were down 43 basis points to 4.35% and yields on investments decreased 23 basis points to 1.13% compared to the quarter ended June 30, 2011.The yield on average interest-earning assets declined 15 basis points to 3.93% and the cost of interest-bearing liabilities decreased 13 basis points to 81 basis points.Net interest margin was 3.32% for the quarter ended June 30, 2012 compared to 3.31% for the quarter ended June 30, 2011. Provision for loan losses was $520,000 for the quarter ended June 30, 2012 compared to $300,000 for the quarter ended June 30, 2011. The increase in the provision was in part due to growth in our residential and commercial loan portfolios.The provision recorded was based upon management’s analysis of the allowance for loan losses as of June 30, 2012. Noninterest income increased $577,000 or 40% to $2.0 million for the quarter ended June 30, 2012 compared to $1.4 million for the quarter ended June 30, 2011.Gain on sale of fixed-rate residential mortgage loans increased $232,000 or 117% to $431,000 compared to $199,000 for the quarter ended June 30, 2011.Bank owned life insurance income increased $147,000 reflecting the purchase of additional insurance within the past twelve months and other noninterest income increased $136,000. Noninterest expense decreased $6.8 million to $13.2 million for the quarter ended June 30, 2012 compared to $20.0 million for the quarter ended June 30, 2011.As part of our initial public offering in June 2011, we incurred a $6.9 million expense related to the funding of the Farmington Bank Community Foundation, Inc.Salaries and employee benefits increased $146,000 to $7.6 million compared to $7.5 million for the quarter ended June 30, 2011.Excluding the $851,000 incurred to phase out the Phantom Stock Plan for the quarter ended June 30, 2011, salaries and employee benefits increased $997,000 for the quarter ended June 30, 2012.The increase was due to supporting our branch openings, providing the resources to sustain our strategic growth and $297,000 related to our Employee Stock Ownership Plan (ESOP). Balance Sheet Activity Total assets at June 30, 2012 remained flat at $1.7 billion compared to March 31, 2012.Our cash and cash equivalents decreased $94.6 million to $36.7 million at June 30, 2012 compared to $131.3 million at March 31, 2012 primarily as a result of an $89.6 million increase in net loans. Our Federal Home Loan Bank of Boston advances and repurchase liabilities increased $39.8 million, offset by a $30.8 million decrease in deposits. Our investment portfolio totaled $133.4 million or 8% of total assets and $119.2 million or 7% of total assets at June 30, 2012 and March 31, 2012, respectively. Available-for-sale investment securities totaled $130.4 million at June 30, 2012 compared to $116.0 million at March 31, 2012, an increase of $14.4 million primarily due to increases in U.S. Treasury securities as a result of higher collateral requirements for our commercial repurchase agreements.The Company purchases short term U.S. Treasury securities in order to meet commercial repurchase agreement collateral requirements and to minimize interest rate risk during the sustained low interest rate environment. Net loans increased $89.6 million or 7% at June 30, 2012 to $1.4 billion compared to $1.3 billion at March 31, 2012 due to our continued focus on commercial and residential lending, despite a $5.0 million decrease in resort loans as we are gradually exiting the resort financing market. Prepaid expenses and other assets increased $2.2 million or 15% to $16.3 million at June 30, 2012 compared to $14.2 million at March 31, 2012 primarily due to an increase in an interest rate swap derivative receivable. Deposits increased $20.8 million compared to March 31, 2012, excluding municipal deposits, with the majority coming from small business accounts, savings accounts and accounts related to the opening of our 18th branch in Bloomfield, Connecticut in May 2012.Municipal deposits were $97.5 million and $149.2 million at June 30, 2012 and March 31, 2012, respectively. Federal Home Loan Bank of Boston advances increased $28.0 million or 44% to $91.0 million at June 30, 2012 compared to $63.0 million at March 31, 2012.Our repurchase liabilities increased $11.8 million to $67.5 million at June 30, 2012 from $55.7 million at March 31, 2012 primarily due to fluctuations in cash flows inbusiness checking customers using our repurchase agreement product where excess funds are swept daily into a collateralized account. Asset Quality The allowance for loan losses had a slight increase to $17.9 million at June 30, 2012 from $17.7 million at March 31, 2012.Impaired loans increased 1% to $39.5 million as of June 30, 2012 from $39.1 million as of March 31, 2012.Non-performing loans decreased $2.8 million to $13.5 million at June 30, 2012 from $16.3 million at March 31, 2012. At June 30, 2012, the allowance for loan losses represented 1.25% of total loans and 133.01% of non-performing loans, compared to 1.32% of total loans and 108.50% of non-performing loans at March 31, 2012. Net charge-offs for the quarter ended were $320,000 or 0.09%, compared to net charge-offs for the quarter ended March 31, 2012 of $136,000 or 0.04% of average loans outstanding. Loan delinquencies 30 days and greater decreased $3.0 million at June 30, 2012 to $15.3 million compared to $18.3 million at March 31, 2012. We take a proactive approach in working with customers to help ensure that they remain current on their loans.Past due loans are primarily in our residential portfolio which is due to weak economic conditions leading to stress on cash flows of our borrowers. Capital and Liquidity The Company remained well-capitalized with an estimated totalcapital to risk weighted asset ratio of 20.43% at June 30, 2012. At June 30, 2012, the Company continued to have adequate liquidity including significant unused borrowing capacity at the Federal Home Loan Bank and the Federal Reserve Bank as well as access to funding through the repurchase agreement and brokered deposit markets. About First Connecticut Bancorp, Inc. First Connecticut Bancorp, Inc. (NASDAQ Global Market: FBNK) is a Maryland-chartered stock holding company, that wholly owns Farmington Bank. Farmington Bank is a full-service, community bank with 18 branch locations throughout central Connecticut. Established in 1851, Farmington Bank is a diversified consumer and commercial bank with an ongoing commitment to contribute to the betterment of the communities in our region. For more information regarding the Bank’s products and services and for First Connecticut Bancorp, Inc. investor relations information, please visit www.farmingtonbankct.com. Forward Looking Statements In addition to historical information, this earnings release may contain forward-looking statements for purposes of applicable securities laws. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Such forward-looking statements may or may not include words such as “believe,” “expect,” “anticipate,” “estimate,” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could,” or “may.” Forward-looking statements are subject to numerous assumptions, risks and uncertainties. There are a number of important factors described in documents previously filed by the Company with the Securities and Exchange Commission, and other factors that could cause the Company's actual results to differ materially from those contemplated by such forward-looking statements. The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date of this release or to reflect the occurrence of unanticipated events. Financial information contained in this release should be considered to be an estimate pending the filing with the Securities and Exchange Commission of the Company's Quarterly Report on Form 10-Q for the quarter ended June 30, 2012. While the Company is not aware of any need to revise the results disclosed in this release, accounting literature may require adverse information received by management between the date of this release and the filing of the 10-Q to be reflected in the results of the period, even though the new information was received by management subsequent to the date of this release. First Connecticut Bancorp, Inc. Selected Financial Data (Unaudited) At or for the Three Months Ended (Dollars in thousands, except per share data) June 30, March 31, December 31, September 30, June 30, Selected Financial Condition Data: Total assets $ Cash and cash equivalents Held to maturity securities Available for sale securities Federal Home Loan Bank of Boston stock, at cost Loans receivable, net Deposits Federal Home Loan Bank of Boston advances Total stockholders' equity Allowance for loan losses Non-performing loans Selected Operating Data: Interest income $ Interest expense Net Interest Income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense, excluding contribution to charitable foundation (*) Contribution to charitable foundation (*) - Total noninterest expense Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) ) Net income (loss) $ $ ) $ $ ) Performance Ratios (annualized): Return on average assets % % -0.35
